File Number UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [] POST-EFFECTIVE AMENDMENT NO. (Check appropriate box or boxes) The Calvert Fund (Exact Name of Registrant as Specified in Charter) 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 (Address of Principal Executive Offices) 800-368-2745 (Registrant's Telephone Number) William M. Tartikoff, Esq. Calvert Group, Ltd. 4550 Montgomery Ave. Suite 1000N Bethesda, MD 20814 (Name and Address of Agent for Service) Approx. Date of Proposed Public Offering: As soon as practicable after effective date of this registration statement. Title of Securities Being Registered: Shares of beneficial interest. No filing fee is due for Registrant because of reliance on Section 24(f) of the Investment Company Act of 1940, which permits registration of an indefinite number of securities. It is proposed that this filing become effective on January 31, 2011, pursuant to Rule 488 under the Securities Act of 1933. THE CALVERT FUND Calvert Short-Term Government Fund 4550 Montgomery Avenue, Suite 1000N Bethesda, MD 20814 1-800-368-2745 February 15, 2011 Dear Investor: I am writing to inform you of the upcoming special meeting of shareholders of Calvert Short-Term Government Fund, a series of The Calvert Fund, on April 15, 2011, in connection with the proposed reorganization of the Fund into Calvert Government Fund, also a series of The Calvert Fund, and to request that you take a few minutes to read the enclosed material and to mail back the proxy voting card. You are being asked to vote on a proposal to exchange the assets of Calvert Short-Term Government Fund for shares of equal value of the corresponding class of Calvert Government Fund. If the reorganization is approved by shareholders, you will become a shareholder of Calvert Government Fund. Details of the proposed reorganization, the voting process and the special meeting are set forth in the enclosed Prospectus/Proxy Statement. The Board of Trustees of The Calvert Fund, including myself, believes this reorganization offers you the opportunity to pursue your goals in a larger fund with a stronger performance history. The Trustees have approved the reorganization and believe the reorganization is in the best interests of Calvert Short-Term Government Fund and you, as a shareholder. The Trustees recommend that you vote FOR this proposal. Regardless of the number of shares you own, it is important that you take the time to read the enclosed material, and complete and mail your voting card as soon as you can, whether or not you plan to attend the special meeting. PLEASE COMPLETE, DATE, SIGN AND RETURN YOUR PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE so that you will be represented at the meeting. All properly executed proxy cards must be received by 10:00 a.m., Eastern Time, on April 15, 2011. If shareholders do not return their proxies, the Fund may have to incur the expense of additional solicitations. All shareholders benefit from the speedy return of proxies. I appreciate the time you will take to review this important matter. If we may be of any assistance, please call us at 800-368-2745. Sincerely, [SIGNATURE] Barbara J. Krumsiek President THE CALVERT FUND Calvert Short-Term Government Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on April 15, 2011 NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of Calvert Short-Term Government Fund, a series of The Calvert Fund, a Massachusetts business trust, will be held in the Tenth Floor Conference Room of Calvert Group, Ltd., Air Rights North Tower, 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland at 10:00 a.m. on
